Citation Nr: 0837324	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to May 
1946 in the United States Marine Corp and from May 1950 to 
September 1950 in the United States Air Force.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal RO hearing was held in September 2005.  
Further, a Board hearing at the local RO was scheduled in 
August 2007; however, the veteran requested a postponement.  
Another Board hearing was scheduled in December 2007; 
however, the veteran failed to appear and has not filed a 
motion requesting another hearing.  The Board previously 
remanded this case in May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current bilateral hearing loss otherwise related 
to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2004, July 2005 and June 2008 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2004, which was prior to the 
September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the June 2008 VCAA 
letter as well as a March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in September 2004 
and July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves a claim of entitlement to service 
connection for bilateral hearing loss.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability. 

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's March 1943 entrance service examination showed 
that the ears were evaluated as clinically normal and his 
hearing evaluation was also normal using the 15/15 spoken 
voice test.  His service treatment records are silent with 
respect to any complaints of hearing problems.  The veteran's 
May 1946 service examination prior to discharge indicated 
that the veteran's ears were clinically evaluated as normal 
and showed a normal hearing evaluation using the 40/40 watch 
test, 20/20 coin click test, 15/15 whispered voice test and 
15/15 spoken voice test.  With respect to the veteran's 
second period of active service, an October 1949 aviation 
cadet physical screening showed normal hearing using an 
audiometer test.  Further, a November 1949 pilot training 
service examination again showed that the ears were evaluated 
as clinically normal and indicated that hearing evaluation of 
the right ear was 20/15 whispered and spoken voice tests, and 
the left ear was 15/15 whispered and spoken voice tests.  A 
May 1950 re-enlistment service examination showed that 
hearing was evaluated as normal using a 15/15 whispered voice 
test.  The examiner did note impacted cerumen, bilaterally.  
However, a September 1950 service examination prior to 
discharge showed that the ears were evaluated as clinically 
normal and indicated a normal hearing evaluation using the 
15/15 whispered voice test.  

VA treatment records are silent with respect to any treatment 
for the veteran's hearing loss.  The first medical evidence 
of record concerning any hearing loss is an April 2004 
private report by a medical doctor.  The examiner noted a 
long standing history of hearing loss and difficulty 
understanding.  On examination, the veteran had severe 
impaction with overlying otalgia and drainage from the right 
ear accompanied by fungal infection.  While not providing the 
actual results of the test, the doctor did note that a 
hearing test confirmed rather significant hearing loss with 
poor discrimination.  Nevertheless, the doctor did not 
provide any sort of etiological opinion with respect to the 
veteran's hearing loss. 
   
The veteran was afforded a VA fee-based audiological 
examination in September 2004 by a clinical audiologist, 
which showed pure tone thresholds, in decibels, as follows:

HERTZ 


500
1000
2000
3000
4000
RIGHT
35
45
45
45
60
LEFT
50
50
50
50
65

CNC speech recognition scores were 92 percent in the right 
ear and 70 percent in left ear.  The examiner diagnosed the 
veteran with bilateral moderate sensorineural hearing loss.  
The veteran reported noise exposure from airplanes and 
weapons while in service, and denied any occupational or 
recreational noise exposure.  The examiner reviewed the 
veteran's claims file, and observed that the veteran's 
current sensorineural hearing loss was not typical of the 
veteran's reported noise exposure.  The examiner noted that 
hearing testing completed at time of entrance and exit from 
the military was not adequate testing and should not be used 
for rating purposes.  However, the examiner found that 
because the veteran's hearing loss was not typical of noise 
exposure and there was no adequate testing from active duty 
time, the issue could not be resolved without resorting to 
mere speculation.  

The Board observes that the VA medical examiner reviewed the 
claims file, including the veteran's service treatment 
records.  The VA examiner also elicited history from the 
veteran; significantly, the examiner acknowledged the 
veteran's history of exposure to noise while in service.  It 
appears that the VA examiner was fully aware of all of the 
pertinent facts and history.  Thus, the Board finds that this 
opinion has a high probative value and is sufficient for 
appellate review. 

The medical evidence of record also includes an April 2007 
private audiological examination.  While the examiner noted 
the veteran's history of noise exposure while in the 
military, the examiner did not provide a nexus between the 
veteran's current hearing loss and his military noise 
exposure.  The examiner only noted hearing loss over the last 
five years.  

In February 2008, the veteran submitted internet publications 
concerning the effect of impacted cerumen on hearing.  

Thus, on remand the veteran was afforded another VA 
examination in July 2008 to determine whether the veteran's 
current hearing loss was related to the incident of impacted 
cerumen noted in May 1950.  The claims file was reviewed and 
the examiner noted that military exposure reportedly included 
airplanes as well as 30 and 50 caliber weapons.  The veteran 
also denied any occupational or recreational noise exposure.  
After examining the veteran, the examiner opined that the 
veteran's hearing loss was not caused by or a result of 
impacted cerumen.  The examiner concluded that current 
hearing loss was sensorineural in nature, and therefore, was 
not consistent with impacted cerumen.  Hearing loss as a 
result of impacted cerumen can be resolved with the removal 
of cerumen, and, thus, should not be viewed as cause for 
disability.    

Again, given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be of high probative value 
and sufficient for appellate review.  

Based on the medical evidence of record, the Board concludes 
that the veteran meets the requirements of 38 C.F.R. § 3.385 
for hearing loss disability.  Thus, the Board must determine 
whether the veteran's bilateral hearing loss is related to 
his service.  

However, based upon review of the evidence of record, the 
Board finds that service connection for bilateral hearing 
loss is not warranted.  There is no evidence of hearing loss 
in service.  Further, as there is no evidence of 
sensorineural hearing loss within a year of discharge, the 
service incurrence of sensorineural hearing loss may not be 
presumed.  The first evidence of record of hearing loss was 
in 2004, 54 years after the veteran's separation from service 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.  Moreover, the September 2004 VA 
examination found that the veteran's hearing loss was not 
typical of noise exposure and to offer an opinion as to 
whether it was related to service would resort to mere 
speculation.  The Board observes here that medical opinions, 
which are speculative, cannot be used to support a claim. 
 See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet.App. 521, 523 (1996).  The veteran has argued that the 
impacted cerumen noted at the May 1950 entrance examination 
caused his hearing loss.  To support this claim, the veteran 
submitted medical information from a web site.  However, this 
information has minimal probative value because it doesn't 
specifically address the veteran's hearing loss disability 
and its cause or provide a link between his current 
disability and any in service injury.  Importantly, after 
reviewing the claims file and noting the veteran's history of 
noise exposure, July 2008 VA examination found that as the 
veteran's hearing loss was sensorineural in nature, it was 
not caused by impacted cerumen.  This finding is further 
supported by the fact that removal of the veteran's impacted 
cerumen would not result in significant improvement in his 
hearing loss.  

The Board acknowledges the veteran's hearing testimony which 
asserted that his hearing loss was due to exposure to jet and 
weapon noise in service.  Nevertheless, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced a 
subjective loss of hearing since service.  However, the 
veteran has not demonstrated that he has the expertise 
required to provide an etiology opinion as to his bilateral 
hearing loss disability or to detect when his hearing loss 
meets the degree of severity to constitute a disability under 
38 C.F.R. § 3.385.  The fact remains that there is no 
indication that any hearing loss was present in service or 
competent medical evidence supporting a link between the 
veteran's current bilateral hearing loss and service.  
Importantly, a VA medical examination found that to provide 
an opinion linking the veteran's hearing loss to service 
would resort to mere speculation.  Further, a follow up VA 
medical examination found that the incident of impacted 
cerumen in service did not cause the veteran's current 
hearing loss.  While the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
medical evidence of record.  

At this point, the Board also stresses that the veteran's 
current assertions that he had hearing loss since service 
appear to be inconsistent with the overall record which fails 
to show any pertinent complaints during service.  Service 
treatment records document unrelated complaints and 
treatment, but do not reference hearing problems.  If the 
veteran was experiencing hearing loss during service it would 
be reasonable to expect that he would have mentioned such to 
medical personnel.  It is also significant that the veteran 
did not voice any pertinent complaints at the time of his 
discharge examination, especially since the purpose of such 
examination was to determine if the veteran had any medical 
problems at that time.  The Board also believes the veteran's 
current statements regarding a continuity of hearing loss 
during service are of diminished probative value against the 
backdrop of a lack of documentation of such complaints for 
many years after service.  This lengthy period without 
evidence of treatment weighs against the claims.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).
  
Thus, based on the analysis above, the Board must conclude 
that the preponderance of the evidence is against a finding 
that service connection is warranted for bilateral hearing 
loss.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


